KERNER, Circuit Judge.
Defendant was indicted for violating Ration Order 1A issued by the Office of Price Administration pursuant to Section 2(a) (5) of Title III of the Second War Powers Act, 50 U.S.C.A.Appendix, § 633.1 The indictment was in three counts, and defendant’s demurrer to each count was sustained. Under 18 U.S.C.A. § 682, the United States has appealed.
Defendant was charged in Count I with unlawfully receiving the transfer of four passenger automobile tires2 and in Count III with the unlawful possession thereof.3
The pertinent provision of Ration Order 1A alleged to have been violated reads as follows:
“ * * * no person, unless permitted by Ration Order No. 1A, or by an order, authorization or regulation issued by the War Production Board, shall: (1) * * * accept * * * a transfet of any tire * * *" 4
Defendant’s first contention is that Count I is defective because it uses the words “purchase and receive the transfer” instead of the regulation’s words “accept * * * a transfer.” We reject this contention because the words receive and accept are here legal equivalents. Webster’s New International Dictionary, Unabridged (2nd ed. 1942) 2076, 14.
Defendant next contends that Count I of the indictment is bad because it contains no allegation that the transfer was not permitted by an order, authorization or regulation issued by the War Production Board. It is defendant’s position that this was a necessary element of the offense, so that omitting to negative this possibility rendered the indictment void. We have concluded that this position is not well taken, and we decide it adversely to defendant’s contention.
No one challeneges the rule that every element of a statutory offense must be stated in the indictment. The real issue here is, do the words “unless permitted by an order, authorization or regulation issued by the War Production Board” in Ration Order 1A constitute an element of the .crime or do they constitute an exception? In other words, was it impossible to define the .crime without saying that the transfer was *58not permitted by aa order, authorization or regulation issued by the War Production Board?
Count I states the elements of the crime. The grand jury charged that defendant purchased the tires unlawfully, contrary to the Second War Powers Act and Ration Order 1A. This excluded the idea that he had an order, authorization or regulation of the War Production Board. It carries the meaning that he had no such authorization. No other interpretation is possible because if he had had such an authorization, his receiving the tires could not have been unlawful or in violation of Ration Order 1A. Analogous precedent for giving such force and effect to the word unlawful is not wanting. Rulovitch v. United States, 3 Cir., 286 F. 315, 317-318; Feinberg v. United States, 8 Cir., 2 F.2d 955, 956; Scaffidi v. United States, 1 Cir., 37 F.2d 203, 205. By stating that he purchased the tires unlawfully, the possibility that defendant had War Production Board authority was excluded, and thus the crime was defined without using the identical words of Ration Order 1A. No element was left out in so doing.
What is an “element” of a crime? In virtually all of the authorities we have examined in trying to answer this question as applied to the case at bar, we have found it is a positive factor, an affirmative act, such as “intent,” without which there is no crime. Here, Ration Order 1A makes all transfers of tires illegal “unless” permitted by an order of the War Production Board. Since the word “unless” means except (as dictionaries define it), all transfers are illegal except authorized ones. Hence it is an exception, a matter of defense, a matter of proof of a negative factor, which takes the accused without the charge. As such, it is not an element of the crime.
Being an exception, the pleader did not have to negative it, McKelvey v. United States, 260 U.S. 353, 43 S.Ct. 132, 67 L.Ed. 301; United States v. Cook, 17 Wall. 168, 84 U.S. 168, 21 L.Ed. 538; Knight v. Hudspeth, 10 Cir., 112 F.2d 137; Nicoli v. Briggs, 10 Cir., 83 F.2d 375; Jelke v. United States, 7 Cir., 255 F. 264; Edwards v. United States, 312 U.S. 473, 61 S.Ct. 669, 85 L.Ed. 957; Queen v. United States, 64 App.D.C. 301, 77 F.2d 780; United States v. Wagoner, 7 Cir., 143 F.2d 1, and a fortiori where, as here, it is negatived by the use of the word unlawfully, the indictment is not bad.
We hesitate to condone, and thereby encourage, pleadings drafted in such manner as to fall short of perfection. But relatively more important than such a possibility is the delay (and possible avoidance of criminal liability) in effective criminal prosecution through assertion of insubstantial technicalities.
The object of an indictment is first, to furnish the accused with such a description of the charge against him as will enable him to prepare his defense and to plead his acquittal or conviction in bar of further prosecution for the same offense; and second, to inform the court of the charges so that it may decide whether they are sufficient in law to support a conviction. Appraised in terms of its function, this indictment is sufficient.
No harm is done to a defendant charged as this defendant was, with all the precise details furnished him by this indictment. He would know full well if he had obtained such transfer pursuant to some other Government authority, permitted by law. That was the simple factual issue. He knew it. His lawyer knew it. At the trial, if defendant had obtained an order issued by the War Production Board, entitling him to accept a transfer of any tire, it would be a simple matter to prove that fact.
What we have said above about Count I applies also to defendant’s argument that Count III is fatally defective because it fails to negative the possibility that what is there charged could have been done under War Production Board authorization. Therefore, the argument is rejected.
We agree with the District Court that Count III is obviously drafted to cover Section 1315.901(e) of Ration Order 1A which reads:
“Illegal possession or use of tires. No person shall possess, use, or permit the use of any tires, * * * acquired in violation of Ration Order No. 1A * * 5
The charging part of the Count states that defendant did unlawfully and contrary to Ration Order 1A “ * * * have in his possession four Grade I passenger automobile tires which he obtained without certificates issued therefor by the local War Price and Rationing Board designated to issue certificates for such tires, such pos*59session not being in accordance with the provisions of said Ration Order 1A, as amended.” True, the order uses the word “acquired” while Count III of the indictment uses the word “obtained.” But we think that here these words are legal equivalents. Accordingly, the Count is sufficient, for it clearly means that the tires were acquired in violation of Ration Order 1A.
Other objections were urged to the sufficiency of the indictment. We find no merit in them.
We have not discussed Count II of the indictment. We realize that this leaves in effect the District Court’s ruling that this Count must be dismissed. But we are inclined to think that the Government’s case may be restricted to Counts I and III without vitally impairing it.
Accordingly, the order sustaining the demurrer to the indictment, as applying to Counts I and III of the indictment, is vacated, and the cause is remanded to the District Court for further proceedings.

 “Any person who willfully performs any act prohibited, or willfully fails to perform any act required by, any provision of this subsection (a) or any rule, regulation, or order thereunder, whether heretofore or hereafter issued, shall be guilty of a misdemeanor, and shall, upon conviction, be fined not more than $10,000 or imprisoned for not more than one year, or both.”


 " * * * on or about August 1, 1944, at Fort Wayne,_ Allen County, Indiana, in the said Fort Wayne Division of the said Northern District of Indiana, said defendant, George Winnicki, did unlawfully, wilfully, and knowingly, and contrary to the provisions of Section 2(a) (5) of Title III of the Second War Powers Act of 1942, as amended, and of Ration Order 1A, as amended, duly promulgated thereunder, which had been issued by the Price Administrator of the Office of Price Administration, which said Act and order were then and there in full force and effect, purchase and receive the transfer of four Grade I passenger automobile tires, size 600 x 16, from some person to the Grand Jurors unknown, without surrendering in exchange therefor, proper certificates issued'by the local War Price and Rationing Board designated to issue said certificates, such transfer not being in accordance with the provisions of said Ration Order 1A, as amended.”


 “ * * * on or about August 1, 1944, and at Fort Wayne, Allen County, Indiana, and within the jurisdiction of this court, said defendant, George Winnieki, did unlawfully, wilfully, and knowingly, and contrary to the provisions of Section 2(a) (5) of Title III of the Second War Powers Act of 1942, as amended, and Ration Order 1A, as amended, duly promulgated thereunder by the Price Administrator of the Office of Price Administration, which said Act and order were then and there in full force and effect, have in his possession four Grade I passenger automobile tires which he obtained without certificates issued therefor by the local War Price and Rationing Board designated to issue certificates for such tires, such possession not being in accordance with the provisions of said Ration Order 1A, as amended.”


 Section 1315.801(a), 7 Fed.Reg. 9172, 8 Fed.Reg. 16246.


 7 Fed.Reg. 9176, 8 Fed.Reg. 16247.